EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Attorney Morgan Johnson on 8/1/2022.
The application has been amended as follows: 
The claim: 
1. (Currently amended) A cementitious construction material comprising: 
(i) a cementitious material comprising:
(a) 29 wt% to 40 wt%, based on the final total weight of the cementitious material, of a magnesium oxide dry powder containing 80 wt% to 98 wt% of magnesium oxide, the magnesium oxide having a surface area ranging from 5 meters2/gram to 50 meters2/gram and an average particle size ranging from about 0.3 to about 90 microns wherein more than about 90% by weight magnesium oxide particles are less than or equal to about 40 microns;
(b) 14 wt% to 18 wt%, based on the final total weight of the cementitious material, of magnesium chloride;
(c) 0.1 wt% to 10 wt%, based on the final total weight of the cementitious material, of a stabilizing material, the stabilizing material comprising:
a. an aqueous solution comprising of 55 wt% to 65 wt% of phosphorous acid (H3PO3); or
b. an aqueous solution comprising of 80 wt% to 90 wt% of phosphoric acid (H3PO4);
wherein the cementitious material comprises a plurality of crystals and an amorphous phase cementitious material, each of the plurality of crystals having a molecular weight (MW) within the range of 280 to 709, the amorphous phase cementitious material encapsulating the plurality of crystals, 
wherein a majority of stabilizing material is consumed during curing into a nano-molecular veneer while increasing a surface area of the plurality of crystals by 2% to 49% during curing, 
wherein the cured nano-molecular veneer comprises nano-molecular elements which are insoluble in water and the cured nano-molecular veneer protects the plurality of crystals of the formed cementitious material from degradation in water at temperatures from 20 degrees to 60 degrees Celcius for from 24 hours to 56 days 
(ii) a foam component catalytically reacted into an expanded closed cell foam having a thickness from 1/8" inch to 8 inches, a density from 1.5 pounds/cubic foot to 3 pounds/cubic foot that self-adheres to the cementitious material; and
(iii) a substrate selected from the group consisting of oriented strand board, plywood, waterproof membrane, concrete, and wood;[[,]] and
wherein the cementitious construction material with fire resistance has a lateral nail pull strength from 44 pounds to 300 pounds of force; an insulation R value from 1 to 40; a resistance to seismic impact for earthquakes over 3.1 on the Richter Scale; a break point from 7 lbs/inch to 100 lbs/inch; and a resistance to wind shear equivalent to a 15 mph downburst.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, individually or in combination, does not teach or fairly suggest a cementitious construction material comprising a cementitious material containing a magnesium oxide dry powder having a surface area of from 5 to 50 m2/g and an average particle ranging from 0.3 to 90 microns wherein more than about 90% by weight of magnesium oxide particles are less than or equal to about 40 microns, nor does the cementitious construction material comprise a closed cell foam component having a thickness from 1/8 to 8 in, and a density from 1.5 to 3 pcf, that self-adheres to the cementitious material; and a substrate selected from the group consisting of oriented strand board, plywood, waterproof membrane, concrete, and wood.  
Accordingly, there is no basis to support a cementitious construction material with fire resistance having a lateral nail pull strength from 44 to 300 lbs of force, an insulation R value from 1 to 40; a resistance to seismic impact for earthquake over 3.1 on the Richter Scale; a break point from 7 to 100 lbs/inch, and a resistance to wind shear equivalent to a 15 mph downburst would be present. 
Accordingly, the instant claims are deemed allowable. 		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788